Hunt, Chief Justice.
In this appeal from the denial of his motion for a writ of prohibition, Albert Morton raises error concerning the constitutionality of his underlying conviction and the trial court’s failure to rule on his motion in arrest of judgment. We affirm.
In August 1991, Albert Morton was convicted of violating the Fulton County zoning ordinance by storing automobiles in the back of his home, which is zoned for residential use. The Court of Appeals rejected Morton’s various constitutional challenges to his conviction but vacated his sentence and remanded the case for re-sentencing. Morton v. State, 206 Ga. App. 413 (425 SE2d 336) (1992). In the second appeal of this case, the Court of Appeals affirmed Morton’s re-sentence, and held that Morton could not relitigate the merits of his underlying conviction. Morton v. State, 210 Ga. App. 868 (437 SE2d 839) (1993). Morton’s claims in this appeal have been conclusively determined against him, or are moot.1 Accordingly, the trial court did not err by denying Morton’s motion for a writ of prohibition.

Judgment affirmed.


All the Justices concur.

*373Decided April 24, 1995.
Albert W. Morton, pro se.
Viviane M. Haight, for appellee.

 It is unclear from the record whether the trial court ruled on Morton’s motion in arrest of judgment. However, any ruling on that motion would be moot because in that motion Morton again raised various constitutional challenges to his underlying conviction, all of which challenges have been determined against him.